Title: To George Washington from Robert Dinwiddie, 1 July 1756
From: Dinwiddie, Robert
To: Washington, George

 

Sir
Williamsburg July 1st 1756

Last Night I recd Yrs of the 25th Ulto—I am sorry for the Delay of the Waggon with the Tools, probably occasion’d by the badness of the Horses, but I hope e’er this they are with You.
I approve of Your consulting at a Council of War in regard to building of Forts, which I fear will be attended with very great Delays from the small number of Men You have, & I think it will not be proper to divide Yr Men at too great Distances, therefore You must build them one after another, so that on occasion You may collect a proper number to repell any Forces that may appear against You. As the Six Nations have summon’d the Delaw⟨ares⟩ & Shawness to Onondago, I hope they will comply therewith & in course be ordered to live peaceably with us.
Inclos’d You have a Letr to Capt. Hogg & another to the Commanding Officer of the Militia in Augusta, & I desire You will give Ct. Hogg Your Opinion & Direction in regard to building of Forts on their Frontiers, which I hope will answer the Intent of protecting our Frontiers by Forts. I very much approve of the Field Officers having each a Company, which You may now put in execution tho’ I am sorry to think we have so many Officers & so few Rank & File.
I am surpriz’d there are no more than 246 draughted Men & so bad as three to be discharg’d, send me an Acct of the Number from each County—If the six Quakers will not fight You must compell them to work on the Forts, to carry Timber &ca if this will not do confine them with a short Allowance of Bread & Water till You bring them to reason or provide others in their room.
I am glad Gov. Sharpe is building a Fort which will be so useful, but the Assembly of Maryland allow no more than 1100 to enlist & maintain 200 Men build a Fort & three Block Houses, & I dare say the Gov. will not exceed the Vote of Assembly.
I consulted the Treasurer, now here, about the Militia, & he is of Opinion they will all desert therefore he & I agree that those that will not remain shd be return’d to their Counties, & that You write to the Lieuts. of Those Counties to make Draughts from their Militia agreeable to the Act of Assembly & send

them up to You by the Major of each County but if You can prevail on any of them to remain till Decr let them know they will be paid as Militia to that Time—I recomend to You to perswade those that are Tradesmen & can handle the Ax &ca to remain in building of Forts, & You may augmt their Pay as You & they can agree—I am fully convinc’d the few Men You will have remaing are not sufficient for Defence & building the Forts, or can I at present propose any Method to augmt Your Regimt. I am really ashamed of the dastardly pusillanimous Spirit of the People in general at this time of Danger & we must depend much more on the Protection of Heaven, than on the second Means expected from us by God. I recomend You to his guidance, & wishing You Health I remain Sir Your most humble Servt

Robt Dinwiddie


I hope You will send me a proper Roll of all our Men by this Express—We have no Acct of Ld Loudon’s arrival.

